

Exhibit 10(rr)


NON-COMPETITION AGREEMENT


THIS NON-COMPETITION AGREEMENT (this “Agreement”), is made this 31st day of
January, 2006, by and among Essex Electric Inc., a Delaware corporation
(“Seller”), The Alpine Group, Inc., a Delaware corporation (“Alpine”), Alpine
Holdco Inc., a Delaware corporation (“Holdco”), and Steven S. Elbaum (“Elbaum”)
(Essex, Alpine, Holdco and Elbaum shall be referred to individually as an
“Obligated Party” and collectively as the “Obligated Parties”) and Southwire
Company, a Delaware corporation (“Buyer”).


WITNESSETH :


Buyer and Seller have entered into an Asset Purchase Agreement, dated as of
September 30, 2005 (the “Asset Purchase Agreement”), pursuant to which Seller
has, concurrently herewith, sold to Buyer certain assets of Seller
(collectively, the “Purchased Assets”) on the terms and subject to conditions
set forth in the Asset Purchase Agreement. Each Obligated Party has intimate
knowledge of certain confidential information and business practices of Seller,
which, if exploited by an Obligated Party in contravention of this Agreement,
could seriously, adversely and irreparably harm Buyer. It is a condition to the
respective obligations of Buyer and Seller under the Asset Purchase Agreement
that the parties hereto enter into a non-competition agreement in the form of
this Agreement. Each Obligated Party acknowledges that Buyer is concurrently
herewith paying substantial consideration for the Purchased Assets and that
payment of such consideration will inure to its best interests and is,
therefore, willing to execute this Agreement and abide by and be bound by the
covenants and agreements contained herein.


NOW, THEREFORE, in consideration of the premises herein contained, and for other
good and valuable consideration, the receipt, adequacy and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:


1.     Definitions. As used in this Agreement, the following terms shall have
the following meanings:
 
(a)     “Confidential Information” means information (in any form or media)
concerning Seller’s customers, prospective customers (including lists of
customers and prospective customers), methods of operation, manufacturing
processes, know-how, designs, custom software, business plans, contracts,
billing rates or procedures, suppliers, business methods, management, employees,
employee compensation, or any other business information relating to Seller
(whether constituting a trade secret or proprietary or otherwise) that has
material value to Seller and is treated by Seller as being confidential;
provided, however, that Confidential Information shall not include any
information that (i) is or becomes generally available to the public other than
as a result of disclosure by any Obligated Party, (ii) is required to be
disclosed by Law or by a court or Governmental Authority of competent
jurisdiction, or (iii) was or becomes available to an Obligated Party on a
non-confidential basis and from a source (other than a party to this Agreement
or any of its Affiliates) that is not known to the Obligated Party to be bound
by a confidentiality agreement.
 
(b)     “Restricted Business” means the manufacture and sale of electrical wire
of the type manufactured and sold by Seller on the Closing Date.
 

--------------------------------------------------------------------------------


(c)     “Restricted Customer” means (i) any Person to whom goods or services
were sold or provided by Seller during the 18-month period prior to the date
hereof and (ii) any Person whom Seller solicited for the purpose of selling or
providing goods or services with respect to the Business to such Person during
the 18-month period prior to the date hereof.
 
(d)     “Restricted Territory” means that geographical area consisting of the
United States, Canada and Mexico.
 
All capitalized terms used herein which are not defined herein shall have the
meanings assigned to them in the Asset Purchase Agreement.


2.     Covenants of Each Obligated Party.
 
(a)     Subject to Section 2(b) hereof, each Obligated Party, severally and not
jointly, covenants and agrees that he or it, as the case may be, will not,
directly or indirectly (whether through an Affiliate, a designated Person or
otherwise), during the period commencing on the date hereof and ending seven
years hereafter:
 
(i)     engage in the Restricted Business in the Restricted Territory, or own,
manage, operate, join, control, assist or participate in directly or indirectly
(including as a stockholder, partner, proprietor, consultant, independent
contractor or lender), any Person that is, directly or indirectly, engaged in
the Restricted Business in the Restricted Territory;


(ii)     solicit or call upon any Restricted Customer with a view to selling or
providing to such Restricted Customer any product or service included in the
Restricted Business;


(iii)     disclose to any Person that is engaged in the Restricted Business, or
use or otherwise exploit for its own benefit or for the benefit of any such
Person, any Confidential Information; or


(iv)     except for general solicitations not directed at Buyer or its
employees, solicit or seek to induce any employee of Buyer to terminate his or
her employment with Buyer and accept employment with an Obligated Party, with an
Affiliate of an Obligated Party, or with any other Person engaged in the
Restricted Business in the Restricted Territory.


(b)     Notwithstanding anything else contained in this Agreement, (I) nothing
in Section 2(a)(i) or 2(a)(ii) shall prohibit any Obligated Person from (i)
owning less than 5% of the shares of capital stock of a publicly-held company
engaged in the Restricted Business in the Restricted Territory, (ii) owning a
Person which is not Principally Engaged (as such term is hereinafter defined) in
the Restricted Business in the Restricted Territory (a “Diversified Target”)
(iii) collecting accounts receivable of the Business that arose from pre-Closing
operations, or (iv) protecting, preserving, disposing of or otherwise exploiting
the Excluded Assets and (II) if an Obligated Person acquires a Diversified
Target, such Obligated Person shall (i) initiate the sale, transfer or
divestiture of the portion of the Diversified Target which is engaged in the
Restricted Business in the Restricted Territory no later than 90 days after the
consummation of the acquisition of the Diversified Target and (ii) sell,
transfer or otherwise divest itself of the portion of the Diversified Target
which is engaged in the Restricted Business in the Restricted Territory not
later than 18 months after the consummation of the acquisition of the
Diversified Target. As used herein, the term “Principally Engaged” shall mean
any Person (i) that derives at least 75% of its total income from the Restricted
Business in the Restricted Territory or (ii) whose total assets employed in the
Restricted Business in the Restricted Territory are 25% or more of such Person’s
total consolidated assets.
 
2

--------------------------------------------------------------------------------


(c)     Each Obligated Party, severally and not jointly, hereby acknowledges and
agrees that the prohibitions against disclosure of Confidential Information
provided herein are in addition to, and not in lieu of, any rights or remedies
that Buyer may have available to it pursuant to the laws of any jurisdiction or
at common law to prevent the disclosure of trade secrets or proprietary
information, and the enforcement by Buyer of its rights and remedies pursuant to
this Agreement shall not be construed as a waiver of any other rights or
available remedies which it may possess at law or in equity absent this
Agreement.
 
3.     Availability of Injunctive Relief. Each Obligated Party, severally and
not jointly, acknowledges that its breach of any covenant contained in this
Agreement will result in irreparable injury to Buyer and that Buyer’s remedy at
law for such a breach will be inadequate and will be extremely difficult to
calculate or determine. Accordingly, each Obligated Party, severally and not
jointly, agrees and consents that upon any such breach Buyer shall, in addition
to all other remedies available to Buyer at law or in equity, be entitled to
seek appropriate equitable relief, including preliminary and permanent
injunctions (without the posting of any bond), to enjoin or restrain any such
breach.
 
4.     Severability. Should any provision of this Agreement be determined to be
invalid, illegal or unenforceable, such invalid, illegal or unenforceable
provision shall be deemed to be severed herefrom and the validity, legality and
enforceability of the remaining provisions hereof shall not, in any way, be
affected or impaired thereby.
 
5.    Integrated Agreement and Consideration. This Agreement constitutes the
entire agreement among the parties hereto with regard to the subject matter
hereof, and there are no agreements, understandings, restrictions, warranties or
representations relating to said subject matter among the parties other than
those set forth herein. Each Obligated Party, severally and not jointly, hereby
acknowledges that the acquisition by Buyer from Seller of the Purchased Assets
pursuant to the Asset Purchase Agreement constitutes good and valuable
consideration received by each Obligated Party for the covenants and agreements
of each Obligated Party contained in this Agreement, and such covenants and
agreements are ancillary to the sale of the Purchased Assets.
 
6.     Third Party Beneficiaries. Nothing in this Agreement, express or implied,
is intended to confer upon any third party any rights or remedies of any nature
whatsoever under or by reason of this Agreement.
 
7.     Notices.


(a)     All notices, requests, demands and other communications hereunder shall
be either (i) delivered in person, (ii) sent by overnight courier service, or
(iii) sent by facsimile and, in each case, addressed as follows:


3

--------------------------------------------------------------------------------


 

If to any Obligated Party:   The Alpine Group, Inc.
One Meadowlands Plaza
Suite 801
East Rutherford, New Jersey 07073
Attention: Stewart Wahrsager, Esq.
Fax: (201) 549-4428
      with copies to: Jack P. Jackson, Esq.
Proskauer Rose LLP
1585 Broadway
New York, New York 10036-8299
Fax: (212) 969-2900
      If to Buyer: Southwire Company
One Southwire Drive
Carrollton, Georgia 30119
Fax: (770) 832-5374
Attention: General Counsel
      with copies to: Charles D. Ganz, Esq.
Sutherland Asbill & Brennan LLP
999 Peachtree Street, N.E.
Atlanta, Georgia 30309-3996
Fax: (404) 853-8806

                 
(b)     All notices, requests, instructions or documents given to any party in
accordance with this Section 7 shall be deemed to have been given on the date of
receipt, if delivered by hand or if sent by facsimile, or on the next day, if
sent by overnight courier.


(c)     Any party hereto may change its address specified for notices herein by
designating a new address by notice given in accordance with this Section 7.


8.     Miscellaneous. This Agreement shall be governed by, and construed in
accordance with the laws of the State of Delaware, without regard to such
State’s choice of law rules, and shall be binding upon and inure to the benefit
of each party’s successors and assigns. This Agreement may be executed in two or
more counterparts, each of which will constitute an original and all of which
together shall constitute one and the same agreement. All pronouns used herein
shall be deemed to refer to the masculine, feminine or neuter gender as the
context requires.


[signatures appear on next page]





4

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, each party hereto has executed this Agreement as of the date
first above written.



       
   
 /s/Steven S. Elbaum

--------------------------------------------------------------------------------

Steven S. Elbaum  
    
     

        ESSEX ELECTRIC INC.  
   
   
    By:   /s/ K. Mitchell Posner  

--------------------------------------------------------------------------------

K. Mitchell Posner   Executive Vice-President

   
 
 
 
  THE ALPINE GROUP, INC.  
   
   
    By:   /s/  K. Mitchell Posner  

--------------------------------------------------------------------------------

 K. Mitchell Posner   Executive Vice-President

   
 
 
 
  ALPINE HOLDCO INC.  
   
   
    By:   /s/ K. Mitchell Posner  

--------------------------------------------------------------------------------

K. Mitchell Posner   Executive Vice-President

   
 
 
 
  SOUTHWIRE COMPANY  
   
   
    By:   /s/ John R. Carlson  

--------------------------------------------------------------------------------

John R. Carlson   President, Electrical Division

   


[Non-Competition Agreement Signature Page]